UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7311


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KERRY DONNELL LEE, JR., a/k/a Skinny,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:08-cr-00024-JPJ-7)


Submitted:   February 27, 2017            Decided:   March 7, 2017


Before NIEMEYER and SHEDD, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kerry Donnell Lee, Jr., Appellant Pro Se.        Jennifer R.
Bockhorst, Zachary T. Lee, Assistant United States Attorneys,
Mary Kathleen Carnell, OFFICE OF THE UNITED STATES ATTORNEY,
Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kerry Donnell Lee, Jr., appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a reduction

of his sentence.             Lee sought relief under Amendment 750 and

Amendment     782   (collectively        “the       Amendments”)     of    the     U.S.

Sentencing Guidelines Manual (“USSG”), both of which lowered the

base offense levels for drug offenses involving cocaine base.

See USSG § 2D1.1(c) (2015); USSG app. C, amends. 750, 782.                         The

district    court    concluded     that       Lee   was    not    entitled    to   the

benefit of the Amendments because he was sentenced as a career

offender.     Our review of the record reveals that, although Lee

qualified as a career offender, see USSG § 4B1.1 (2007), he was

not   sentenced     as   a    career   offender.          Nevertheless,      for   the

reasons that follow, we conclude that the Amendments would not

have the effect of lowering Lee’s Guidelines sentencing range.

We accordingly affirm.            See United States v. Smith, 395 F.3d
516, 519 (4th Cir. 2005) (holding that we “may affirm on any

grounds apparent from the record”).

      Under   § 3582(c)(2),        the    district        court   may     reduce   the

sentence of a defendant who “has been sentenced to a term of

imprisonment based on a sentencing range that has subsequently

been lowered by the Sentencing Commission.”                       United States v.

Williams, 808 F.3d 253, 257 (4th Cir. 2015) (internal quotation

marks omitted).      To determine whether a particular amendment has

                                          2
the   effect      of     lowering    a     defendant’s        applicable      Guidelines

sentencing range, “the sentencing court must substitute only the

amendments rendered retroactive by the Commission and leave all

other     guideline        application           decisions     unaffected.”               Id.

(internal quotation marks omitted).                   “Guidelines Amendments 750

and 782 lowered the base offense levels assigned to different

amounts of cocaine base,” and both amendments are retroactive.

United States v. Peters, 843 F.3d 572, 575 (4th Cir. 2016).

“Amendment 750 increased the minimum quantity of cocaine base

necessary to trigger the maximum base offense level [of 38] from

4.5 to 8.4 kilograms.”               Id.     “Amendment 782 again raised the

requisite amount of cocaine base from 8.4 to 25.2 kilograms.”

Id.     Thus,     “[f]or     defendants       responsible       for    at    least        25.2

kilograms    of    cocaine     base,       Amendment    782     has   no    effect;       the

maximum base offense level (38 levels) still applies.”                            Id.

      Lee was held responsible for 51.35 kilograms of cocaine

base;   thus,     neither    Amendment        750    nor   Amendment        782    has     any

effect on his base offense level.                   Simply stated, Lee’s sentence

was not “based on a sentencing range that has subsequently been

lowered     by     the     Sentencing        Commission.”             See    18         U.S.C.

§ 3582(c)(2).          Had Lee been sentenced after the Amendments went

into effect, his base offense level would remain 38, the career

offender     enhancement          would     not     apply,     and    his     Guidelines

sentencing       range    would     remain    the     same.      Therefore,         neither

                                             3
Amendment 750 nor Amendment 782 has the effect of lowering Lee’s

Guidelines    sentencing     range,   and   Lee   is   not   entitled   to   a

sentence reduction.

     Because Lee is ineligible for a sentence reduction under

§ 3582(c)(2), we affirm the district court’s denial of relief on

this alternate ground.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court    and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                      4